GILL, J.
— This is an action to recover double dámages for the killing of one of plaintiff’s cows which got upon defendant’s road where the same passed through plaintiff’s pasture and by reason of said right of way being unfenced. The suit was founded on section 2611, Revised Statutes 1889, and was commenced before a justice of the peace of Trenton township, the complaint alleging that the animal was run over and killed where defendant’s road passes through Marion township and that said townships were adjoining. Plaintiff recovered below and defendant appealed.
The objections on this appeal relate entirely to the insufficiency of the evidence to make a case for the plaintiff. It is claimed that plaintiff failed (1) to prove that he owned the cow; (2) that defendant operated the road which passed *514through. Trenton and Marion townships; (3) that the cow was actually struck by a train of cars or (4) that the animal was run over or killed in the township where the suit was begun or in an adjoining township. We have carefully read the record and find these various objections not well taken. While in some respects the testimony is weak and hardly as direct as it might have been, yet when all the facts and circumstances detailed by the witnesses are considered, there appears' ample proof of these several matters.
We think the appeal is without substantial merit and the judgment therefore will be affirmed.
All concur.